DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/689360 filed on March 8, 2022 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 103.  Claims 1, 9, 10, 17 and 18 are rejected under Double Patenting.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 7, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 10, 17 and 18 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1, 3, 10 and 12-14 of U.S. Patent No. US 11,301,316.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/689360
11,301,316 (16/510792)
1. A computer-implemented method of processing a connection request, comprising: receiving database connection requests from a plurality of application servers and directing the database connection requests to a database; accessing metrics data including a wait time for each database connection request describing how long the database connection requests waited until being serviced by an open connection at the database; determining if at least one wait time of a plurality of wait times occurring during a time interval exceeds a wait limit; counting, during a time window comprising a series of time intervals, a quantity of the time intervals in which the wait limit was exceeded at least once; determining that the database is unhealthy if the quantity exceeds a predetermined count threshold during the time window; and monitoring a health of the database that is determined to be unhealthy.
1. A computer-implemented method of processing a connection request, comprising: receiving database connection requests from a plurality of application servers and directing the database connection requests to a first database; accessing metrics data including a wait time for each database connection request describing how long the database connection requests waited until being serviced by an open connection at the first database; determining if at least one wait time of a plurality of wait times occurring during a time interval exceeds a wait limit; counting, during a time window comprising a series of time intervals, a quantity of the time intervals in which the wait limit was exceeded at least once; determining that the first database is unhealthy if the quantity exceeds a predetermined count threshold during the time window; and triggering at least one mitigating action if the first database is determined to be unhealthy.
9. The computer-implemented method of claim 7, wherein the at least one mitigating action includes notifying the plurality of application servers that the database is unavailable for connection requests.
3. The computer-implemented method of claim 1, wherein the at least one mitigating action includes notifying the plurality of application servers that the first database is unavailable for connection requests.
10. A system comprising: a processor; and a memory in communication with the processor, the memory having computer- readable instructions stored thereupon that, when executed by the processor, cause the processor to: receive database connection requests from a plurality of application servers and direct the database connection requests to a database; access metrics data including a wait time for each database connection request describing how long the database connection requests waited until being serviced by an open connection at the database; determine if at least one wait time of a plurality of wait times occurring during a time interval exceeds a wait limit; count, during a time window comprising a series of time intervals, a quantity of the time intervals in which the wait limit was exceeded at least once; determine that the database is unhealthy if the quantity exceeds a predetermined count threshold during the time window; and monitor a health of the database that is determined to be unhealthy.
10. A system comprising: a processor; and a memory in communication with the processor, the memory having computer-readable instructions stored thereupon that, when executed by the processor, cause the processor to: receive database connection requests from a plurality of application servers and direct the database connection requests to a first database; access metrics data including a wait time for each database connection request describing how long the database connection requests waited until being serviced by an open connection at the first database; determine if at least one wait time of a plurality of wait times occurring during a time interval exceeds a wait limit; count, during a time window comprising a series of time intervals, a quantity of the time intervals in which the wait limit was exceeded at least once; determine that the first database is unhealthy if the quantity exceeds a predetermined count threshold during the time window; and trigger at least one mitigating action if the first database is determined to be unhealthy.
9. The computer-implemented method of claim 7, wherein the at least one mitigating action includes notifying the plurality of application servers that the database is unavailable for connection requests.
12. The system of claim 10, wherein the at least one mitigating action includes notifying the plurality of application servers that the first database is unavailable for connection requests.
17. The system of claim 10, wherein the time window is a fixed number of intervals, the time window being refreshed at each new interval.
13. The system of claim 10, wherein the time window is a fixed amount of intervals, the time window being refreshed at each new interval.
18. The system of claim 10, wherein the metrics data further includes a volume of requests received by the database per interval, and wherein intervals during which the volume of requests exceeds a volume threshold are excluded from the quantity of the time intervals in which the wait limit was exceeded at least once.
14. The system of claim 10, wherein the metrics data further includes a volume of requests received by the first database per interval, and wherein intervals during which the volume of requests exceeds a volume threshold are excluded from the quantity of the time intervals in which the wait limit was exceeded at least once.
19. A non-transitory computer-readable storage medium having computer- executable instructions stored thereupon which, when executed by a processor of a computing device, cause the computing device to: receive database connection requests from a plurality of application servers and direct the database connection requests to a database; access metrics data including a wait time for each database connection request describing how long the database connection requests waited until being serviced by an open connection at the database; determine if at least one wait time of a plurality of wait times occurring during a time interval exceeds a wait limit; count, during a time window comprising a series of time intervals, a quantity of the time intervals in which the wait limit was exceeded at least once; determine that the database is unhealthy if the quantity exceeds a predetermined count threshold during the time window; and monitor a health of the database that is determined to be unhealthy.
10. A system comprising: a processor; and a memory in communication with the processor, the memory having computer-readable instructions stored thereupon that, when executed by the processor, cause the processor to: receive database connection requests from a plurality of application servers and direct the database connection requests to a first database; access metrics data including a wait time for each database connection request describing how long the database connection requests waited until being serviced by an open connection at the first database; determine if at least one wait time of a plurality of wait times occurring during a time interval exceeds a wait limit; count, during a time window comprising a series of time intervals, a quantity of the time intervals in which the wait limit was exceeded at least once; determine that the first database is unhealthy if the quantity exceeds a predetermined count threshold during the time window; and trigger at least one mitigating action if the first database is determined to be unhealthy.



The claims of U.S. Patent No. US 11,301,316 B2 do not explicitly teach monitoring a health of the database that is determined to be unhealthy.
However, Wang (US Patent Application 2014/0006846) teaches monitoring a health of the database that is determined to be unhealthy, in Paragraph 21.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the claims of U.S. Patent No. US 11,301,316 B2 with monitoring a health of the database that is determined to be unhealthy as taught by Wang because a data storage system can be monitored for failures.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 8, 10, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Chen (US Patent Application 2018/0020027) and further in view of Wang (US Patent Application 2014/0006846).

Claim 1, Kukarni teaches a computer-implemented method of processing a connection request (View Kulkarni ¶ 2, 14, 35; 42; process connection request), comprising: receiving database connection requests from a plurality of application servers and directing the database connection requests to a database (View Kulkarni ¶ 9, 35; 42; generate connection request for database); accessing metrics data including a wait time for each database connection request describing how long the database connection requests waited until being serviced by an open connection at the database (View Kulkarni ¶ 82; connection delay time monitored); determining if at least one wait time of a plurality of wait times occurring during a time interval exceeds a wait limit (View Kulkarni ¶ 13, 46, 50; timeout).

Kulkarni does not explicitly teach counting, during a time window comprising a series of time intervals, a quantity of the time intervals in which the wait limit was exceeded at least once; determining that the database is unhealthy if the quantity exceeds a predetermined count threshold during the time window; and monitoring a health of the database that is determined to be unhealthy.  


However, Chen teaches counting, during a time window comprising a series of time intervals, a quantity of the time intervals in which the wait limit was exceeded at least once (View Chen ¶ 51; timeout counter); determining that the database is unhealthy if the quantity exceeds a predetermined count threshold during the time window (View Chen ¶ 51; connection attempt limit reached).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kulkarni with counting, during a time window comprising a series of time intervals, a quantity of the time intervals in which the wait limit was exceeded at least once; determining that the database is unhealthy if the quantity exceeds a predetermined count threshold during the time window since it is known in the art that a connection attempt can timeout (View Chen ¶ 51).  Such modification would have allowed a database connection request to time out.

Kulkarni and Chen do not explicitly teach monitoring a health of the database that is determined to be unhealthy.  

However, Wang teaches monitoring a health of the database that is determined to be unhealthy (View Wang ¶ 21; monitor failure occurrence in database).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with monitoring a health of the database that is determined to be unhealthy since it is known in the art that a failed database can be monitored (View Wang ¶ 21).  Such modification would have allowed a database failure to be detected.

Claim 10 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 19 is the medium corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Wang further teaches triggering at least one mitigating action if the database is determined to be unhealthy (View Wang ¶ 22; primary database server failed, failover).  

Claim 16 is the system corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 7.  Wang further teaches the at least one mitigating action includes redirecting new connection requests to an additional database (View Wang ¶ 22; failover to second database).  

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Chen (US Patent Application 2018/0020027) in view of Wang (US Patent Application 2014/0006846) and further in view of Banga (US Patent 7,426,576).

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach the monitoring of the health includes sending a dummy connection request to the database that is determined to be unhealthy to determine if a connection is available with the database that is determined to be unhealthy.  


However, Banga teaches the monitoring of the health includes sending a dummy connection request to the database that is determined to be unhealthy to determine if a connection is available with the database that is determined to be unhealthy (View Banga Fig. 5; Fig. 6; Col. 10, Lines 42-53; Col. 10, Line 65- Col. 11, Line 11; failover to second database).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the monitoring of the health includes sending a dummy connection request to the database that is determined to be unhealthy to determine if a connection is available with the database that is determined to be unhealthy since it is known in the art that a failed database can be failed over (View Banga Fig. 5; Fig. 6; Col. 10, Lines 42-53; Col. 10, Line 65- Col. 11, Line 11).  Such modification would have allowed a database to be failed over after a failure.

Claim 11 is the system corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Chen (US Patent Application 2018/0020027) in view of Wang (US Patent Application 2014/0006846) in view of Banga (US Patent 7,426,576) and further in view of Cobb (US Patent Application 2017/0104629).


Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.  The combination of teachings above does not explicitly teach the monitoring of the health includes determining whether the wait time for the database that is determined to be unhealthy is within a normal range for the database.  


However, Cobb teaches the monitoring of the health includes determining whether the wait time for the database that is determined to be unhealthy is within a normal range for the database (View Cobb ¶ 12; acceptable latency range).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the monitoring of the health includes determining whether the wait time for the database that is determined to be unhealthy is within a normal range for the database since it is known in the art that a latency threshold can be set (View Cobb ¶ 12).  Such modification would have allowed a database connection request to wait a predetermined amount of time.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Chen (US Patent Application 2018/0020027) in view of Wang (US Patent Application 2014/0006846) and further in view of Roy (US Patent Application 2010/0332556).


Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach the monitoring of the health includes periodically checking one or more health parameters of the database that is determined to be unhealthy.  


However, Roy teaches the monitoring of the health includes periodically checking one or more health parameters of the database that is determined to be unhealthy (View Roy ¶ 7; intelligent routing engine queries database).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the monitoring of the health includes periodically checking one or more health parameters of the database that is determined to be unhealthy since it is known in the art that a database can be monitored (View Roy ¶ 7).  Such modification would have allowed a database to be monitored periodically.

Claim 13 is the system corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Chen (US Patent Application 2018/0020027) in view of Wang (US Patent Application 2014/0006846) and further in view of Bastawala (US Patent Application 2015/0324259).


Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach determining, based on the monitoring of the health of the database that is determined to be unhealthy, that the health of the database has recovered; and reloading the database.  

However, Bastawala teaches determining, based on the monitoring of the health of the database that is determined to be unhealthy, that the health of the database has recovered; and reloading the database (View Bastawala ¶ 6, 22; restored version of database).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with determining, based on the monitoring of the health of the database that is determined to be unhealthy, that the health of the database has recovered; and reloading the database since it is known in the art that a database can be restored (View Bastawala ¶ 6, 22).  Such modification would have allowed a failed database to be restored after a failover.

Claim 14 is the system corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim(s) 6, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Chen (US Patent Application 2018/0020027) in view of Wang (US Patent Application 2014/0006846) and further in view of Namkoong (US Patent Application 2015/0121136).


Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach determining, based on the monitoring of the health of the database, that the health of the database has not recovered; and resuming monitoring of the health of the database.  


However, Namkoong teaches determining, based on the monitoring of the health of the database, that the health of the database has not recovered (View Namkoong ¶ 43; fault event of data center); and resuming monitoring of the health of the database (View Namkoong ¶ 43; continuous monitoring).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with determining, based on the monitoring of the health of the database, that the health of the database has not recovered; and resuming monitoring of the health of the database since it is known in the art that a database can be monitored (View Namkoong ¶ 43).  Such modification would have allowed a failed database to be monitored after a failure.

Claim 15 is the system corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 20 is the medium corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Chen (US Patent Application 2018/0020027) in view of Wang (US Patent Application 2014/0006846) and further in view of Zoltan (US Patent Application 2006/0004733).


Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 7.  The combination of teachings above does not explicitly teach the at least one mitigating action includes notifying the plurality of application servers that the database is unavailable for connection requests.


However, Zoltan teaches the at least one mitigating action includes notifying the plurality of application servers that the database is unavailable for connection requests (View Zoltan ¶ 50; notify server that database is unavailable).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the at least one mitigating action includes notifying the plurality of application servers that the database is unavailable for connection requests since it is known in the art that a failure notification can be sent (View Zoltan ¶ 50).  Such modification would have allowed a failure notification to be sent to the server.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Chen (US Patent Application 2018/0020027) in view of Wang (US Patent Application 2014/0006846) and further in view of Cobb (US Patent Application 2017/0104629).


Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 10.  The combination of teachings above does not explicitly teach the monitoring of the health includes determining whether the wait time for the database that is determined to be unhealthy is within a normal range for the database.


However, Cobb teaches the monitoring of the health includes determining whether the wait time for the database that is determined to be unhealthy is within a normal range for the database (View Cobb ¶ 12; acceptable latency range).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the monitoring of the health includes determining whether the wait time for the database that is determined to be unhealthy is within a normal range for the database since it is known in the art that a latency threshold can be set (View Cobb ¶ 12).  Such modification would have allowed a database connection request to wait a predetermined amount of time.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Chen (US Patent Application 2018/0020027) in view of Wang (US Patent Application 2014/0006846) and further in view of McClement (US Patent Application 2013/0238800).


Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 10.  The combination of teachings above does not explicitly teach the time window is a fixed number of intervals, the time window being refreshed at each new interval.  


However, McClement teaches the time window is a fixed number of intervals (View McClement ¶ 13, 76, 77; number of requests over fixed window of time), the time window being refreshed at each new interval (View McClement ¶ 89, 90; create new window of time).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the time window is a fixed number of intervals, the time window being refreshed at each new interval since it is known in the art that connection request can be sent during a certain interval (View McClement ¶ 13, 76, 77).  Such modification would have allowed multiple connection requests to be sent.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Chen (US Patent Application 2018/0020027) in view of Wang (US Patent Application 2014/0006846) in view of Sijelmassi (US Patent Application 2009/0177929) and further in view of Dayal (US Patent Application 2004/0172385).


Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 10.  The combination of teachings above does not explicitly teach the metrics data further includes a volume of requests received by the database per interval, and wherein intervals during which the volume of requests exceeds a volume threshold are excluded from the quantity of the time intervals in which the wait limit was exceeded at least once.


However, Sijelmassi teaches the metrics data further includes a volume of requests received by the database per interval (View Sijelmassi ¶ 26, 27; number of connections).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the metrics data further includes a volume of requests received by the database per interval since it is known in the art that connection request can counted (View Sijelmassi ¶ 26, 27).  Such modification would have allowed a database can receive multiple connection requests.

The combination of teachings above does not explicitly teach wherein intervals during which the volume of requests exceeds a volume threshold are excluded from the quantity of the time intervals in which the wait limit was exceeded at least once.

However, Dayal teaches wherein intervals during which the volume of requests exceeds a volume threshold are excluded from the quantity of the time intervals in which the wait limit was exceeded at least once (View Dayal ¶ 51; pause query request, system usage exceed threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with intervals during which the volume of requests exceeds a volume threshold are excluded from the quantity of the time intervals in which the wait limit was exceeded at least once since it is known in the art that query requests can be halted (View Dayal ¶ 51).  Such modification would have allowed database connection requests to be paused due to exceeding to system usage.



Prior Art Made of Record

Joshi et al. (U.S. Patent Application No. 2017/0220431), teaches unhealthy database.
Papak et al. (U.S. Patent Application No. 2018/0060202), teaches monitoring an unhealthy event for a distributed system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114